IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

 

STATE OF DELAWARE, )
) 88K01144DI
V. ) In and for Kent County
)
ROBERT L. HULL, )
)
Defendant. )
ORDER

Submitted: November 16, 2020
Decided: December 23, 2020

Upon consideration of the motion regarding “submission of evidence”
submitted to this Court by Defendant Robert L. Hull, the Court finds as follows:

On December 4, 1997, this Court denied a motion for postconviction relief
filed in this matter by Mr. Hull, who is serving a sentence of life imprisonment after
having been convicted by a jury of Unlawful Sexual Intercourse in the First Degree.!
In reviewing Mr. Hull’s motion for postconviction relief, this Court stated that “if a
defendant can demonstrate both ‘cause’ and ‘actual prejudice,’ thereby
circumventing the procedural bar, this Court will examine the merits of the
defendant's claim.””

Denying Mr. Hull’s motion for postconviction relief, the Court held that his
“claims including denial of a speedy trial, failure to confront witnesses, failure to
testify on his own behalf, failure to subpoena witnesses and suppression of favorable

evidence are procedurally barred, because Hull failed to raise these allegations at

 

' State v. Hull, 1997 WL 819116, at *1 (Del. Super. Dec. 4, 1997), aff'd,710 A.2d 218 (Del. 1998).
* Id. (quoting Flamer v. State, 585 A.2d 736, 747 (Del. 1990)).
trial or on appeal.’ The Court further held that “Hull's allegations do not support a
showing of actual prejudice sufficient for this Court to find that a substantial
likelihood existed that if the issues had been raised on appeal the outcome would
have been different.”* Finally, the Court denied Mr. Hull’s ineffective assistance of
counsel claims.°

On October 15, 2020, Mr. Hull submitted the instant filing, a largely
incomprehensible series of unclear and jumbled allegations, none of which make
sense to the Court. Despite the abundance of grammatical errors and misplaced
punctuation in the motion, it appears that Mr. Hull is asserting that he has gathered
evidence to show cause and to prove that actual prejudice existed in his case.
However, given the unintelligible submission, the Court understands neither what
allegations are being made nor what form of relief Mr. Hull is seeking.

If what Mr. Hull is filing is another motion for postconviction relief, the
motion must be submitted in proper form and comply with Super. Ct. Crim. R. 61,
which states, among other things, that the motion must “specify all the grounds for
relief which are available to the movant... .”© Moreover, given that Mr. Hull has
previously submitted a postconviction relief motion, this Court, pursuant to Rule
61(d)(2), must summarily dismiss the motion unless the movant satisfies the
requirements of Rule 61(d)(2)(i) or 61(d)(2)(ii).

Because Mr. Hull’s submission to the Court is incomprehensible, should Mr.

Hull desire this Court to rule on the merits of his motion, he shall submit the motion

 

3 Id.

4 Id.

> Td. at *2.

° Super. Ct. Crim. R. 61(b)(2).
in a proper form.’ If Mr. Hull does not wish to submit a motion for postconviction
relief, he must file an appropriate motion that can be understood by the Court.’
WHEREFORE, in consideration of the above, Petitioner’s motion is

DENIED without prejudice, with leave to re-file in proper form.

IT IS SO ORDERED this 23 day of December, 2020.

/s/ Noel Eason Primos
Judge

NEP/dsc

 

” A copy of the Superior Court’s Motion for Postconviction Relief Instructions is enclosed.

8 See State v. Kostyshyn, 2016 WL 3226322, at *1 (Del. Super. May 31, 2016) (denying the
defendant’s “relentless filings, which are largely incomprehensible, are legally frivolous and an
abuse of judicial process”).